
	

115 HR 835 : To update the map of, and modify the maximum acreage available for inclusion in, the Florissant Fossil Beds National Monument.
U.S. House of Representatives
2018-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 835
		IN THE SENATE OF THE UNITED STATES
		March 20, 2018 Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To update the map of, and modify the maximum acreage available for inclusion in, the Florissant
			 Fossil Beds National Monument.
	
	
 1.Map update; maximum acreage available for inclusion in the Florissant Fossil Beds National MonumentThe first section of Public Law 91–60 (83 Stat. 101) is amended— (1)by striking entitled Proposed Florissant Fossil Beds National Monument, numbered NM–FFB–7100, and dated March 1967, and more particularly described by metes and bounds in an attachment to that map, and inserting entitled Florissant Fossil Beds National Monument Proposed Boundary Adjustment, numbered 171/132,544, and dated May 3, 2016,; and
 (2)by striking six thousand acres and inserting 6,300 acres.  Passed the House of Representatives March 19, 2018.Karen L. Haas,Clerk 